PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gagnon, Antoine, Paul Jacob
Application No. 15/970,090
Filed: 3 May 2018
For: Latch For Winch Line Hook

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed December 10, 2020, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to file a proper reply under 37 CFR 1.113 in a timely manner to the Final Office Action mailed April 16, 2020, which set a shortened statutory period for reply of three (3) months.  A three (3) month extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 17, 2020.  A Notice of Abandonment was mailed on December 11, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination with the fee under 37 CFR 1.17(e) of $680, (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The application file is being forwarded to Technology Center Art Unit 3677 for further processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions